                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 20-00857-TJC
Ronald A Buehler                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 30, 2020
                                      Form ID: pdf902                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 01, 2020.
db             +Ronald A Buehler,   11A196 Tournament Lane,   Apple River, IL 61001-9210

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 01, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 30, 2020 at the address(es) listed below:
              Craig A. Willette   on behalf of Creditor    Apple River State Bank craigwillette@comcast.net
              Eric W. Lam   on behalf of Trustee Sheryl Schnittjer ELam@simmonsperrine.com,
               tdomeyer@SPMBLAW.com,kcarmichael@SPMBLAW.com
              Gina L Kramer   on behalf of Debtor Ronald A Buehler kramer@rkenline.com,
               r42465@notify.bestcase.com
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 5
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

IN RE:                                                     )   CHAPTER 7
                                                           )   CASE NO. 20-00857
RONALD A. BUEHLER                                          )
                                                           )   APPLICATION FOR APPROVAL OF
                                                           )   EMPLOYMENT OF ATTORNEY OR
                                                           )   ACCOUNTANT: RECOMMENDATION
             Debtor(s).                                    )   AND ORDER


         1. Applicant is the trustee in this case.

         2. Applicant believes that the employment of an Attorney is necessary to represent or assist

            in any legal matters as they pertain to objections to exemption, recovery of potential

            fraudulent transfers, preferences, liquidation of non-exempt assets and any other legal

            matters within this case.

         3. Eric W. Lam and the firm of Simmons Perrine Moyer Bergman PLC are qualified by

            reason of practice and experience to render such representation or assistance.

         4. The fees for services rendered by Eric W. Lam and the firm of Simmons Perrine Moyer

            Bergman PLC in the performance of duties on behalf of the estate will be $365.00 per

            hour plus reimbursement of out-of-pocket expenses.

         5. The applicant has disclosed to the undersigned that they have the following connections

            with the debtor(s), creditors, or any other parties-in-interest:

                None except Applicant’s firm has been adverse to BASF, which is also
                potentially a party adverse to the Trustee and the Applicant, and in
                other unrelated matters the firm has been adverse to and/or
                represented Bank of America, Rabo Agrifinance, LLC, Huntington
                National Bank, and BMO Harris Bank, who are creditors and parties
                in interest in this case, but are not the primary targets of the Trustee’s
                pursuit. Applicant therefore believes he is qualified.



                                                     (1)
       WHEREFORE, applicant prays that the Court approve the employment of Eric W. Lam, and

the firm of Simmons Perrine Moyer Bergman PLC for the purposes described herein, subject to the

approval of any compensation and expenses by the court in accordance with 11 U.S.C. §328(a).


       Dated:_____07/17/2020___                       ___/s/ Sheryl L. Schnittjer________
                                                       SHERYL L. SCHNITTJER
                                                      CHAPTER 7 TRUSTEE
                                                      24695 207th Ave.
                                                      Delhi, IA 52223




                                RULE 2104(a) VERIFICATION

       I, Eric W. Lam, of Simmons Perrine Moyer Bergman PLC, named in the foregoing

Report, declare under penalty of perjury that the foregoing is true and correct according to the

best of my knowledge and belief.



       Dated:_07/29/2020____________                  __/s/ Eric W. Lam_______________
                                                      Eric W. Lam
                                                      SIMMONS PERRINE MOYER
                                                      BERGMAN PLC
                                                      115 Third St. SE, Ste. 1200
                                                      Cedar Rapids, IA 52401



                RECOMMENDATION OF THE UNITED STATES TRUSTEE

       Based on the Application made by the trustee, I recommend that the professional

employment applied for by the trustee be approved for the purpose indicated in the application.

               
       Dated:_______________________                  United States Trustee, Region 12

                                                          V-DQHW*5HDVRQHU
                                                      By:________________________________
                                                         ID #76543



                                                (2)
